474 P.2d 700 (1970)
GLENS FALLS INSURANCE CO., A New York Corporation, Plaintiff,
v.
Helen Y. IRION, Harlan Irion, Robert Washington, Jr., J.O. Washington, Jr., and Hartford Insurance Co., A Connecticut Corporation, Defendants.
No. 11897.
Supreme Court of Montana.
September 17, 1970.
Charles A. Bradley argued, Billings, Michael Mines argued, Seattle, Wash., for appellant.
Hughes & Bennett, Michael Hughes argued, Helena, Roland Colgrove, Lucas & Jardine, Miles City, Crowley, Kilbourne, Haughey, Hanson & Gallagher, George Dalthrop, Billings, for respondent.

ORDER
PER CURIAM.
Plaintiff's application to this Court for acceptance of jurisdiction under Rule 1 of the Rules of the Montana Supreme Court pursuant to certification of facts and issues from the United States District Court is denied.
Our denial is based on our determination that the questions upon which adjudication is sought are properly subject to determination by the United States District Court, the forum in which jurisdiction of Cause No. 11897 reposes, and not upon any determination that the question certified in our previous opinion found in 154 Mont. 156, 461 P.2d 199, was fully answered.
Further, we do not believe we should determine questions for the Federal Court except when there is need for such determination, which we doubt exists here.